Buskirk, C. J.
The appellant was convicted in the court Below, for a violation of the sixth section of the act of the 27th of February, 1873.
The appellant moved to quash the affidavit and information, But his motion was overruled, and he took an exception, and this ruling is assigned for error and presents the sole question in the case. The objection urged to the information is, that it is not averred that the liquor was sold with knowledge on the part-of the appellant that the purchaser was in the habit of getting intoxicated. The objection is untenable. It was held in Farrell v. The State, 45 Ind. 371, that the State was not required to prove that the vendor knew that the purchaser was in the habit of getting intoxicated. It is a matter of defence, and need not be averred.
The judgment is affirmed, with costs.